                        UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION

UNITED STATES OF AMERICA            )                   DOCKET NO. 1:18-CR-92
                                    )
                                    )
      vs.                           )                   UNOPPOSED MOTION FOR A
                                    )                   DEFINITE SETTING FOR THE
                                    )                   PRESENTATION OF EVIDENCE
JAMES E. MACALPINE,                 )
                  Defendant.        )
___________________________________ )

        NOW COMES the United States of America, by and through R. Andrew Murray, United

States Attorney for the Western District of North Carolina, and moves this Court for a definite setting

for the presentation of evidence.

        1.      This case is set for jury trial on the Court’s January 7, 2018, criminal jury trial term.

Both parties intend to try the case on that trial term, and to pick a jury and handle other preliminary

matters on January 7, 2018, as is the custom of this Court.

        2.      At present, there are other cases in front of this one on the January 7, 2018, term. The

best estimate of the undersigned is that the presentation of evidence will begin in this case during the

week of January 14, 2018, which is a relatively favorable arrangement, from a witness-scheduling

standpoint.

        3.      The Court’s deadline for pleas and/or motions to continue is Friday, December 21,

2018. However, criminal defendants do sometimes plead, or request continuances, after the expiration

of that deadline.

        4.      This case involves various law enforcement and civilian witnesses, some from outside

of this jurisdiction. Several have other professional demands, including other court proceedings,

competing for their time. At this point, the government needs to go forward and begin arranging for


                                              Page 1 of 3

       Case 1:18-cr-00092-MR-WCM Document 31 Filed 12/19/18 Page 1 of 3
its witnesses to travel and to attend the trial based on the best information available—that the

presentation of evidence is likely to begin during the week of January 14, 2018.

       5.      Given the intervening holidays, certain year-end fiscal and administrative realities, and

the aforementioned competing professional obligations facing some of the government’s witnesses, it

would be very difficult, if not impossible, for the government to change gears and move those travel

arrangements forward by a week if, for example, all of the other cases belatedly resolved or continued.

       6.      The government therefore files this motion in the hopes of securing some scheduling

certainty. The government has not addressed the Speedy Trial Act because this is not a request to

continue the jury trial. It is solely a request to establish a definite schedule for the commencement of

the government’s presentation of evidence.

       7.      The undersigned has consulted with standby counsel, who has consulted with the

defendant, James MacAlpine. The undersigned is informed that the defendant does not oppose this

request.

       WHEREFORE, the government respectully requests that this Court establish a definite

schedule for the presentation of evidence in this case—specifically, that the presentation of evidence

will begin the week of January 14.

       RESPECTFULLY SUBMITTED, this the 19th day of December, 2018.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

_/s/ Daniel V. Bradley_
DANIEL V. BRADLEY
ASSISTANT UNITED STATES ATTORNEY
IL Bar Number: 6318397
Assistant United States Attorney
100 Otis St., Room 233
Asheville, North Carolina 28801
Telephone: (828) 259-0644
E-mail: daniel.bradley@usdoj.gov

                                              Page 2 of 3

       Case 1:18-cr-00092-MR-WCM Document 31 Filed 12/19/18 Page 2 of 3
                                CERTIFICATE OF SERVICE

        The foregoing document was filed electronically via ECF and was served on standby counsel
for the Defendant via ECF. The contact information for standby defense counsel is listed in ECF as
follows:

Robert E. Nunley
Nunley & Associates, PLLC
P.O. Box 111
Green Mtn., NC 28740
919-616-8545
Email: marinejudge@gmail.com

R. ANDREW MURRAY
UNITED STATES ATTORNEY

_/s/ Daniel V. Bradley_
DANIEL V. BRADLEY
ASSISTANT UNITED STATES ATTORNEY
IL Bar Number: 6318397
Assistant United States Attorney
100 Otis St., Room 233
Asheville, North Carolina 28801
Telephone: (828) 259-0644
E-mail: daniel.bradley@usdoj.gov




                                           Page 3 of 3

      Case 1:18-cr-00092-MR-WCM Document 31 Filed 12/19/18 Page 3 of 3
